Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an AMENDMENT entered June 01, 2022 for the patent application 17/107,075.   


Status of Claims

Claims 1 – 20 are pending in the application.
Claims 1 - 3, 5, 7 – 10, 16 and 18 are currently amended in the application.


Claim Objections 

Claims 3 and 11 are objected to because of the following informalities.  Applicant’s claim language “if” and “only if” are conditional language, which is not positively recited.  However, the Examiner will take the position that these steps will happen and address the claims as such.  Appropriate corrections are required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 17 as the claim that represents the claimed invention for analysis and is similar to system Claim 9 and computer readable claim 1.   Claim 17 recites the limitations of:

( A ) providing, to a client device associated with a user, raw data representing a plurality of transaction entries associated with a first account; 

( B ) obtaining, from the client device, feedback indicating an edit to a first transaction entry of the plurality of transaction entries;
 
( C ) determining, based on the feedback, a number of users that performed an edit to a transaction entry that is similar to the edit to the first transaction entry; and Page 29PATENT 
Attorney Docket No.: 055288-0516292 
( D ) responsive to determining that the number of users is equal to or greater than a threshold number of users, generating or updating a model to automatically cleanse transaction entries.  

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 17 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claims 1 and 9 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the client device or any of the bolded limitations in claim 17 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 1 and 9.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “providing” and “obtaining” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 17, limitation ( A ) and ( B ) above in Applicant’s specification para [0026], which discloses “Client device 120 may be configured with storage res one or more operating systems that perform that known operating system functions when executed by one or more processors. By way of example, the operating systems may include Microsoft Windows™, Unix™, Linux™, Apple™ Computers type operating systems, Personal Digital Assistant (PDA) type operating systems, such as Microsoft CE™, or other types of operating systems. Accordingly, embodiments of the disclosed invention will operate and function with computer systems running any type of operating system. Client device 120 may also include communication software that, when executed by a processor, provides communications with network 140, such as Web browser software, tablet or smart hand held device networking software, etc. Client device 120 may be a device that executes mobile applications, such as a tablet or mobile device.“.  Similar arguments apply to claims 1 and 9.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, claims 1, 9 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 , 9 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1, 9, and 17 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  


Dependent Claims

Dependent claims 2 – 8, 10 – 16 and 18 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 8, 10 – 16 and 18 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 8, 10 – 16 and 18 - 20 clearly further define the abstract idea as stated above and claims 3, 7, 11 and 15 further define extra-solution activities such as presenting data and transmitting/receiving data.  Furthermore, dependent claims 2 – 8, 10 – 16 and 18 - 20   do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
 As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 17 – 20 and 1 - 16  are rejected under 35 U.S.C. 103 as being obvious over Tim A. Von Kaenel et al.  (Pub. # US 2009/0089254 A1 – herein referred to as Von Kaenel) in view of Mehul Desai et al.  (Pub. # US 2015/0324786 A1 – herein referred to as Desai).

Re: Claim 17, Von Kaenel discloses a method implemented by one or more processors, the method comprising: 
providing, to a client device associated with a user, raw data representing a plurality of transaction entries associated with a first account (Von Kaenel, [1052], [1079] -  The suite of health & welfare data collected include, for example, raw transactional data from various system sources. The data sources are collected in either data store form or log files that are periodically archived and purged. There are several categories of systems that generate health & welfare data including, for example: OEM networking and server components that host the enterprise spatial system service; OEM supplied service components integrated into the enterprise spatial system service software; and the enterprise spatial system developed software.);  Page 29PATENT Attorney Docket No.: 055288-0516292 
responsive to determining that the number of users is equal to or greater than a threshold number of users, generating or updating a model to automatically cleanse transaction entries (Von Kaenel, [0441], [1113] -  The Web Center maintains only current application components to maximize use of limited production resources. Obsolete application components are purged from the Web Center after they are no longer being accessed. This process ensures that any in-process client activities are completed using the same application version they were initiated with and eliminates any potential for termination or other adverse affect on the client experience. The Operations Center maintains all past application versions in an archive library.). 
However, Von Kaenel does not expressly disclose:  
obtaining, from the client device, feedback indicating an edit to a first transaction entry of the plurality of transaction entries; 
determining, based on the feedback, a number of users that performed an edit to a transaction entry that is similar to the edit to the first transaction entry.
In a similar field of endeavor, Desai discloses:
obtaining, from the client device, feedback indicating an edit to a first transaction entry of the plurality of transaction entries (Desai, [0187] -  In an example, a life occurrence management platform may record how each card of a user has been previously authenticated for transaction by the system, and update the value on subsequent authentications. The life occurrence management platform may track the strongest authentication method used for every PAN within each wallet account. The life occurrence management platform may update the card authentication value during card add and edit or during check­ out, and the like. The life occurrence management platform may create ability to add new verification methods (or break into more granular types) or re-order strength of each method for example Unverified methods, Card Verification Code (CVC) validation, Address Verification Schemes (AVS) w/ CVC validation, CameraNideo capture, SecureKey NFC, 3DS, 3DS-One Time Passcode (OTP), Direct Provisioned where card issuer=wallet issuer, or other methods. The life occurrence management platform may update card verification status to an equal, or stronger method and may authenticate it successfully. If a card fails explicit authentication, its verification method may be downgraded to Unverified by a life occurrence management platform.); 
determining, based on the feedback, a number of users that performed an edit to a transaction entry that is similar to the edit to the first transaction entry (Desai, [0189] -  In an example, the life occurrence management platform may assign a confidence interval to indicate if account owner is likely a fraudster or a legitimate customer and normalize it as a generic value for the RBD. In an example, the confidence interval may be the strongest card verification method of a card in a wallet. The confidence interval may be mapped to the RBD generic value (e.g. strong, medium, weak). In an example, the life occurrence management platform may create rules that may combine the card verification methods for multiple cards in the wallet with the level of contact information verification, and then map to the confidence interval RBD supported values (e.g. 2 cards with medium  verification  methods + email  verified + phone verified = high confidence interval). The life occurrence management platform may identify the strongest card verification method used for the cards in the wallet account. The life occurrence management platform may update the wallet account status after every card add, edit, or delete selections.).
Therefore, in light of the teachings of Desai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Von Kaenel, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing feedback to the neural network may include a  plurality  of known life occurrences.  The  neural  network may operate to infer a life  occurrence from the multidimensional data set. The multidimensional data set may be formed via a mobile transaction platform.

Re: Claim 18, Von Kaenel discloses the method of claim 17, further comprising: 
obtaining a second transaction entry associated with a transaction occurring after the model is generated or updated (Von Kaenel, [0365] -  A data set (e.g., a customer data table) in the data store 1560 may be associated with more than one metadata entry in the layer definition table 1872. For example, there may be two entries in the layer definition table 1872 for the customer data table. The first entry may be associated with data store user name DB USER A for client A, and the second entry may be associated with data store user name DB USER B for client B. The data store user names are used to access the data store 1560 in which data, such as the customer data table, resides. Then, the access rules enforced by the data store technology itself may be used to view different data elements within the same data set (e.g., customer data table). For example, client A would be granted access to the first entry in the layer definition table 1872, and client B would be granted access to the second entry in the layer definition table for the customer data table. Client A and client B will access different sets of data, since the server system 1530 will access the back end data store 1560 with data store user name DBUSER A for client A and data store user name DBUSER B for client B.); and 
providing the second transaction entry to the model to determine whether the second transaction entry is to be cleansed, wherein the model is configured to:
 determine whether the second transaction entry is similar to the first transaction entry (Von Kaenel, [0599] -  In terms of the Welcome UI screen (Portal), the enterprise spatial system provides the ability to be able to customize the enterprise spatial system experience to different customers. There are two components to this customization. The first is being able to create a unique portal that users of a company will pass through on their way to accessing the enterprise spatial system service and tools. The second is to ensure that the enterprise spatial system tools are configurable so that their look and feel can be changed depending on the user, and therefore the company, that is using the enterprise spatial system tools.); and
 responsive to determining that the second transaction entry is similar to the first transaction entry, automatically transform the second transaction entry by performing the edit to the second transaction entry (Von Kaenel, [1108] -  As for production GIS Data, a primary function performed in the Operations Center is to transform all disparate data sources into a unified, production ready dataset that can be validated and loaded into the Web Center for production use. A newly developed dataset follows a strict, two-step Quality Control process to be deployed and brought on-line. The first step is to load the data into its final production location in the Web Center (e.g., via a direct, dedicated, high-volume network link controlled by, for example, a Replication System). The production enabling second step is accomplished through the Administration Services. The health & welfare section of the Administration Services allow operations to set the state of the new dataset to on-line and to take off-line any old dataset that it may be replacing. As part of its business rules, the core Business Application Services always accesses datasets using a version control flag that identifies which dataset to use. Therefore, the next client activity that accesses the affected dataset shall vector to the newly enabled dataset instead of its now obsolete predecessor. The Web Center only maintains only current datasets to maximize use of limited production resources. Obsolete datasets are purged from the Web Center after they are no longer being accessed. This process ensures that any in-process client activities are completed on the same dataset version they were initiated upon and eliminates any potential for termination or other adverse effect on the client experience. The Operations Center maintains all past versions of GIS Data as a historical library.).  

Re: Claim 19, Von Kaenel discloses the method of claim 17, further comprising: 
determining that at least one of the plurality of transaction entries include unrelated and commonly occurring alphanumeric codes (Von Kaenel, [0567] -  FIG. 65 illustrates a main login UI screen 6510 in with certain implementations of the invention. A User Name edit box includes, for example, the following attributes: text that reads "User Name:"; display length of the edit box is 25 characters; a maximum length of customer input is 50 characters; a minimum length of customer input is 2 characters; supports alphanumeric values; supports special characters, including "@","_","."; is not case sensitive; is a required field; is always available to the user; and, has initial focus when the UI screen is first presented to the user.); and 
removing the unrelated and commonly occurring alphanumeric codes from each of the at least one of the plurality of transaction entries, wherein generating or updating the model comprises adding instructions to the model to automatically remove the unrelated and commonly occurring alphanumeric codes (Von Kaenel, [0591] -  The Repeat Password edit box includes, for example, the following attributes: text reads "Repeat Pass­ word:"; display length of the edit box shall be 25 characters; maximum length of customer input is 25 characters; minimum length of customer input is 6 characters; supports alpha­ numeric values; supports special characters"_,%,&, *, #, ', @"; is not case sensitive; text that is input is masked; the repeat password that is input is not cached; is a required field; and, is always available to the user.).  

Re: Claim 20, Von Kaenel discloses the method of claim 17, further comprising: 
receiving transaction data associated with the first account, the transaction data comprising an additional plurality of transaction entries (Von Kaenel, [0362] -  Additional metadata entries may be created in the layer definition table 1872 for the same data set. Thus, multiple metadata entries can be created for the same data, each with a different data filter. Then, by granting access to the different metadata entries to different users, different users can be privileged or restricted to view different subsets of the same data.); 
generating a list of transaction entries to be switched from the first account to a second account based on (i) the model and (ii) removal of duplicated transaction entries and non-recurring transaction entries from the additional plurality of transaction entries (Von Kaenel, [1018] -  The Admin Tool allows the operations personnel to: view a list of all Rate Plans in the system; view a list of all dash numbers for a specific Rate Plan; view a list of all transactions executed for a specific Rate Plan; and, add, modify or remove a Rate Plan or Rate Plan dash number. Each list report is ordered chronologically in reverse order (if applicable) and filtering is allowed using any combination of the criteria recorded including a Date Range. The chronological order can optionally be reversed.); 
providing, to the client device, an indication of at least one transaction entry from the list of transaction entries having a scheduled payment time occurring within a threshold amount of time of the switch (Von Kaenel, [1020] -  As for basic account information, the Admin Tool allows operations personnel to view a list of all system accounts. The operations personnel are allowed to filter the list by various criteria to limit the list of users returned from the account query. The operations personnel are able to select any individual account listed in the system and view the account information for that particular account. Account information includes, for example, the following items as a minimum set of data: Account ID; Account Name (e.g., short account name); Account Password (e.g., adheres to safe password criteria and is stored encrypted); Account Email Address. Account Type (e.g., Transactional, Subscription, Operations); Account Access Role; Account Status (e.g., Active, Restricted, Closed); Account Holder Full Name (e.g., First, Last, Initials); Mailing Address City, State/Province, Country, Zip/Postal Code; Phone & Fax; Demographic data; Billing Method (e.g., Transactional or Subscription); Billing Rate Plan (e.g., if Subscription); Payment Method (e.g., Automatic Credit Card, Statement, or Bill Parent Account); Payment Tax Status/Rate, Billing Status (Current, 30 Days, 60 Days, 90 Days, Over 90 Days); Billing Address, City, State/Province, Country, Zip/Postal Code; Credit Card Information (e.g., CC#, Exp. Date, Batch#, CC Type, Name on CC); Billing cycle day (e.g., 1-28); Date last payment received; Date last statement submitted; Date last CC charge attempted; and, Optional Child Account list.); and 
responsive to the indication being provided to the client device, receiving instructions to Page 30PATENT Attorney Docket No.: 055288-0516292 switch one or more transactions in the list of transaction entries from the first account to the second account (Von Kaenel, [0427] -  Also, the enterprise spatial system is able to accept command Delete through a backend system interface (e.g., Web Services), allowing the third party system to submit these changes. The enterprise spatial system performs the command and stores updated data in the data store. Moreover, data (e.g., a map image) may be updated based upon the Insert, Update and Delete commands received through the backend system interface. In certain implementations, the update may occur in real time. Then, the client software may receive a handback from the third party system indicating that the client software should refresh its data from the data store at the enterprise spatial system.).

Re: Claim 1, Von Kaenel discloses the non-transitory computer-readable medium for facilitating automated conciseness reconstruction and presentation of transaction entries to improve user readability and display data latency, the non-transitory computer-readable medium storing computer program instructions that, when executed by one or more processors, effectuate operations comprising: 
executing a model configured to automatically cleanse transaction entries for presentation on one or more user interfaces, the model being configured to automatically cleanse transaction entries by modifying data corresponding to a first data type in transaction entries and removing data corresponding to one or more other data types from transaction entries (Von Kaenel, [0024] -  FIG. 3 illustrates a conventional process for converting data.   For example, customer data 312 is tabular data. The customer data 312 is uploaded in block 320. To make the tabular data viewable spatially, location information (e.g., addresses) that is associated with the customer data 312 is cleansed in block 340 using conventional cleansing techniques known in the art. Cleansing of location information refers to determining that the location information is valid and accurate by, for example, comparing the location information to data in a data store available from the U.S. Postal Service or Dunn and Bradstreet (which maintains information on businesses). Also in block 340, a set of spatial coordinates are generated from the cleansed location information, and this is often done using a conventional geocoding application that generates a set of spatial coordinates (e.g., latitude and longitude) for each data element (e.g., customer record) in this example. The result of geocoding is spatial coordinate data 370, which is stored in spatial data store 360.); 
providing, to a client device associated with a user, raw purchase transaction data representing a plurality of purchase transaction entries associated with a first account (Von Kaenel, [1052], [1079] -  The suite of health & welfare data collected include, for example, raw transactional data from various system sources. The data sources are collected in either data store form or log files that are periodically archived and purged. There are several categories of systems that generate health & welfare data including, for example: OEM networking and server components that host the enterprise spatial system service; OEM supplied service components integrated into the enterprise spatial system service software; and the enterprise spatial system developed software.); 
responsive to determining that the number of users is equal to or greater than a threshold number of users, updating the model to automatically modify and remove data from transaction entries in accordance with the data type edit and other common user edits (Von Kaenel, [0441], [1113] -  The Web Center maintains only current application components to maximize use of limited production resources. Obsolete application components are purged from the Web Center after they are no longer being accessed. This process ensures that any in-process client activities are completed using the same application version they were initiated with and eliminates any potential for termination or other adverse affect on the client experience. The Operations Center maintains all past application versions in an archive library.); and 
presenting, via one or more user interfaces, cleansed transaction entries outputted by the updated model (Von Kaenel, [0036] - In FIG. 16A, customer data (e.g., 1613a) is uploaded 1620 and stored in spatial data store 1660 as business data 1613b. The data is cleansed 1642 and geocoded 1644. The geocoding adds coordinates to data elements (e.g., records) as illustrated by spatial coordinate table 1645a, and coordinates 1645b are stored in the spatial data store 1660. The business data 1613b and coordinates 1645b are used to create a spatially referenced data layer view 1690. Metadata is created 1646 and stored in metadata store 1670. A rendering specification is generated based on business rules 1648. For example, the rendering specification for customer data for a company may specify a business rule of: "Point size=12, Point color=red" 1672a. In FIG. 16B, this metadata 1672b is used by client software 1600 to display data. With reference to FIG. 16A, metadata and spatial tables are dynamically linked 1680. Next, the layer view may be transmitted over a network to client software 1600 and displayed by client software 1600 in FIG. 16B. FIG. 16B illustrates that client software 1600 receives data sent via, for example, from spatial data store 1660 and metadata store 1670. Data 1613b, 1645b, and 1672b each represent one or more data layers.);.
However, Von Kaenel does not expressly disclose:  
obtaining, from the client device via a user interface of the client device, feedback indicating a data type edit corresponding to a first data type in a first purchase transaction entry of the plurality of purchase transaction entries; 
determining, based on the feedback, a number of users that performed an edit to a transaction entry that is similar to the data type edit.
In a similar field of endeavor, Desai discloses:
obtaining, from the client device via a user interface of the client device, feedback indicating a data type edit corresponding to a first data type in a first purchase transaction entry of the plurality of purchase transaction entries (Desai, [0187] -  In an example, a life occurrence management platform may record how each card of a user has been previously authenticated for transaction by the system, and update the value on subsequent authentications. The life occurrence management platform may track the strongest authentication method used for every PAN within each wallet account. The life occurrence management platform may update the card authentication value during card add and edit or during check­ out, and the like. The life occurrence management platform may create ability to add new verification methods (or break into more granular types) or re-order strength of each method for example Unverified methods, Card Verification Code (CVC) validation, Address Verification Schemes (AVS) w/ CVC validation, CameraNideo capture, SecureKey NFC, 3DS, 3DS-One Time Passcode (OTP), Direct Provisioned where card issuer=wallet issuer, or other methods. The life occurrence management platform may update card verification status to an equal, or stronger method and may authenticate it successfully. If a card fails explicit authentication, its verification method may be downgraded to Unverified by a life occurrence management platform.); 
determining, based on the feedback, a number of users that performed an edit to a transaction entry that is similar to the data type edit (Desai, [0189] -  In an example, the life occurrence management platform may assign a confidence interval to indicate if account owner is likely a fraudster or a legitimate customer and normalize it as a generic value for the RBD. In an example, the confidence interval may be the strongest card verification method of a card in a wallet. The confidence interval may be mapped to the RBD generic value (e.g. strong, medium, weak). In an example, the life occurrence management platform may create rules that may combine the card verification methods for multiple cards in the wallet with the level of contact information verification, and then map to the confidence interval RBD supported values (e.g. 2 cards with medium  verification  methods + email  verified + phone verified = high confidence interval). The life occurrence management platform may identify the strongest card verification method used for the cards in the wallet account. The life occurrence management platform may update the wallet account status after every card add, edit, or delete selections.).
Therefore, in light of the teachings of Desai, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Von Kaenel, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing feedback to the neural network may include a  plurality  of known life occurrences.  The  neural  network may operate to infer a life  occurrence from the multidimensional data set. The multidimensional data set may be formed via a mobile transaction platform.

Re: Claim 2, Claim 2 is an apparatus claim corresponding to method claim 18.  Therefore, claim 2 is analyzed and rejected as previously discussed with respect to claims 18.

Re: Claim 3, Von Kaenel discloses non-transitory computer-readable medium of claim 2, wherein the model is configured to: 
determine whether the second transaction entry is similar to the first purchase transaction entry (Von Kaenel, [0599] -  In terms of the Welcome UI screen (Portal), the enterprise spatial system provides the ability to be able to customize the enterprise spatial system experience to different customers. There are two components to this customization. The first is being able to create a unique portal that users of a company will pass through on their way to accessing the enterprise spatial system service and tools. The second is to ensure that the enterprise spatial system tools are configurable so that their look and feel can be changed depending on the user, and therefore the company, that is using the enterprise spatial system tools.); and 
if the second transaction entry is similar to the first purchase transaction entry, automatically cleanse the second transaction entry by performing the data type edit to the second transaction entry (Von Kaenel, [1108] -  As for production GIS Data, a primary function performed in the Operations Center is to transform all disparate data sources into a unified, production ready dataset that can be validated and loaded into the Web Center for production use. A newly developed dataset follows a strict, two-step Quality Control process to be deployed and brought on-line. The first step is to load the data into its final production location in the Web Center (e.g., via a direct, dedicated, high-volume network link controlled by, for example, a Replication System). The production enabling second step is accomplished through the Administration Services. The health & welfare section of the Administration Services allow operations to set the state of the new dataset to on-line and to take off-line any old dataset that it may be replacing. As part of its business rules, the core Business Application Services always accesses datasets using a version control flag that identifies which dataset to use. Therefore, the next client activity that accesses the affected dataset shall vector to the newly enabled dataset instead of its now obsolete predecessor. The Web Center only maintains only current datasets to maximize use of limited production resources. Obsolete datasets are purged from the Web Center after they are no longer being accessed. This process ensures that any in-process client activities are completed on the same dataset version they were initiated upon and eliminates any potential for termination or other adverse effect on the client experience. The Operations Center maintains all past versions of GIS Data as a historical library.).

Re: Claim 4, Von Kaenel discloses the non-transitory computer-readable medium of claim 1, wherein: 
each of the plurality of transaction entries comprises transaction information (Von Kaenel, [0860] -  FIG.116 illustrates logic 11600 for purchasing data in accordance with certain implementations of the invention. From the main UI screen, if the data buy button is selected, a firs data buy options UI screen is displayed. From here, if the continue button is selected, a second data buy UI screen is displayed, and, from here, if the continue button is selected, a third data buy order summary UI screen is displayed. From here, a user may preview an image, change shipping information, change billing information or select a continue button to process and order. When the order is processed, a confirmation number is given to the user, and a fourth data buy confirmation screen is displayed.); and 
the transaction information comprises at least one of a merchant name, a merchant location, or a transaction amount (Von Kaenel, [1084] -  During system operations, the need for server-to­ server and server-to-client exchange of images files and other large datasets may be required. As part of the system architecture, provisions are made to support both a direct network file transfer from source server to requesting server and also passing of files through a central storage service connected through an alternate physical interface (or other local area network) to both servers. To exchange files using centralized storage, the sending server shall place a file on the central storage service and then send a message containing the file location to the requesting server process. A similar technique is used for client-to-server exchanges except transmission shall always be over an internet network connection and accomplished using, for example, FTP instead of NFS or SAN mounted drives.).  

Re: Claim 5, Claim 5 is an apparatus claim corresponding to method claim 19.  Therefore, claim 5 is analyzed and rejected as previously discussed with respect to claims 19.

Re: Claim 6, Von Kaenel discloses the non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 
receiving transaction data associated with the first account, the transaction data comprising an additional plurality of transaction entries (Von Kaenel, [0362] -  Additional metadata entries may be created in the layer definition table 1872 for the same data set. Thus, multiple metadata entries can be created for the same data, each with a different data filter. Then, by granting access to the different metadata entries to different users, different users can be privileged or restricted to view different subsets of the same data.); 
generating a list of transaction entries to be switched from the first account to a second account based on the model and removal of duplicated transaction entries and non-recurring transaction entries from the additional plurality of transaction entries (Von Kaenel, [1018] -  The Admin Tool allows the operations personnel to: view a list of all Rate Plans in the system; view a list of all dash numbers for a specific Rate Plan; view a list of all transactions executed for a specific Rate Plan; and, add, modify or remove a Rate Plan or Rate Plan dash number. Each list report is ordered chronologically in reverse order (if applicable) and filtering is allowed using any combination of the criteria recorded including a Date Range. The chronological order can optionally be reversed.); and 
receiving instructions to switch one or more transactions in the list of transaction entries from the first account to the second account (Von Kaenel, [0427] -  Also, the enterprise spatial system is able to accept command Delete through a backend system interface (e.g., Web Services), allowing the third party system to submit these changes. The enterprise spatial system performs the com­ mand and stores updated data in the data store. Moreover, data (e.g., a map image) may be updated based upon the Insert, Update and Delete commands received through the backend system interface. In certain implementations, the update may occur in real time. Then, the client software may receive a handback from the third party system indicating that the client software should refresh its data from the data store at the enterprise spatial system.).  

Re: Claim 7, Von Kaenel discloses the non-transitory computer-readable medium of claim 6, wherein the operations further comprise: 
providing an indication of at least one transaction entry from the list of transaction entries having a scheduled payment time occurring within a threshold amount of time of the switch (Von Kaenel, [1060] -  The enterprise spatial system services include, for example, an automated Billing System that can track and prepare customer billing statements on both an ad hoc and scheduled basis. The Billing System is a one aspect of the overall e-commerce service leveraging components of the Web Service and the Membership Data store. If the customer is an unregistered transactional customer, the Billing System is triggered to immediately to process the transaction charge using the credit card payment system. If the client is a registered as a subscription customer, they can opt for either immediate transactional billing or periodic billing. Periodic billing is billed at its appropriate service level billing rate and billed at the end of the monthly billing cycle based on an account billing cycle date.).  

Re: Claim 8, Von Kaenel discloses the non-transitory computer-readable medium of claim 1, wherein the edit to the first purchase transaction entry comprises an edit to a merchant name associated with the first purchase transaction entry, and wherein updating the model comprises: 
adding or modifying instructions of the model to cause subsequent transaction entries that are similar to the first purchase transaction entry to include the edit to the merchant name (Von Kaenel, [1030] -  Each transactional order or periodic account billing that results in a charge paid through the Credit Card/Bank processing system is recorded in a Automated Payment Transaction Queue for record status through completion. Payments processed are entered in the transaction queue with the status "Pending Completion". When the payment system completes the transaction with the financial system, the payment transaction queue entry is updated with the completion time and the appropriate completion status. It is expected that the SET automatic payment system is used to fulfill credit card processing. All SET applicable processing status is accounted for in the payment transaction queue status.).  

Re: Claim 9, Claim 9 is system claim corresponding to apparatus claim 1.  Therefore, claim 9 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 10, Claim 10 is system claim corresponding to method claim 18 and apparatus claim 2.  Therefore, claim 10 is analyzed and rejected as previously discussed with respect to claims 18 and 2.

Re: Claim 11, Claim 11 is system claim corresponding to method claim 18 and apparatus claim 2.  Therefore, claim 11 is analyzed and rejected as previously discussed with respect to claims 18 and 2.

Re: Claim 12, Claim 12 is system claim corresponding to apparatus claim 4.  Therefore, claim 12 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 13, Claim 13 is system claim corresponding to method claim 19 and apparatus claim 5.  Therefore, claim 13 is analyzed and rejected as previously discussed with respect to claims 19 and 5.

Re: Claim 14, Claim 14 is system claim corresponding to method claim 20.  Therefore, claim 14 is analyzed and rejected as previously discussed with respect to claim 20.

Re: Claim 15, Claim 15 is system claim corresponding to apparatus claim 7.  Therefore, claim 15 is analyzed and rejected as previously discussed with respect to claim 7.

Re: Claim 16, Claim 16 is system claim corresponding to apparatus claim 8.  Therefore, claim 16 is analyzed and rejected as previously discussed with respect to claim 8.


Response to Arguments

Examiner would like to point out that the Supreme Court in KSR International Co. v. Teleflex Inc. described seven rationales to support rejections under 35 U.S.C. 103:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
 Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
“Obvious to try” –choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and
 Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations; however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” see Dann v. Johnson, 425 U.S. 219, 230 (1976).

Applicant's arguments filed with an Amendment on June 01, 2022 have been fully considered but they are not persuasive.  

Applicant Argument: 
“In the Office Action, claims 3, 11, and 18 are objected to for alleged informalities.
Applicant has amended claims 3, 11, and 18 herein. Applicant submits that the amendments herein render these claim objections moot and respectfully requests withdrawal thereof.“, (see page 9 of the Remarks).

Examiner’s Response:  
Examiner respectfully disagrees.  The Applicant did not make amendments to claims 3 and 11 to address the Objection.

Applicant Argument: 
“The Manual of Patent Examining Procedure (MPEP) and the courts have indicated example elements that are integrated into a practical application, and such examples include "[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field[.]" See MPEP §2106.04(d). Computer functionality improvement is particularly exemplified in Core Wireless in which the courts found that an "improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application" was integrated into a practical application. See Core Wireless Licensing S.A.R.L., v. LG Electronics, Inc, 880 F.3d 1356,1362-63, 125 USPQ2d 1436, 1440-41 (Fed. Cir. 2018).“, (see page 9 of the Remarks).




Examiner’s Response:  
Examiner respectfully disagrees.  In Core Wireless, --“these claims are directed to a particular manner of summarizing and presenting information in electronic devices.  Claim 1 of the ’476 patent requires “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.” This claim limitation re- strains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window “is displayed while  the  one or more applications are in an un-launched state,” a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  “The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.


Re: Claim 17, the applicant asserts that cited prior art do not teach – “responsive to determining that the number of users is equal to or greater than a threshold number of users, generating or updating a model to automatically cleanse transaction entries.“, (see page 10 of the Remarks).

The Examiner respectfully disagrees, Von Kaenel does discloses “responsive to determining that the number of users is equal to or greater than a threshold number of users, generating or updating a model to automatically cleanse transaction entries “ at (Von Kaenel, [0441], [1113] -  The Web Center maintains only current application components to maximize use of limited production resources. Obsolete application components are purged from the Web Center after they are no longer being accessed. This process ensures that any in-process client activities are completed using the same application version they were initiated with and eliminates any potential for termination or other adverse affect on the client experience. The Operations Center maintains all past application versions in an archive library.)), with further emphasis at (Von Kaenel, [0024], - FIG. 3 illustrates a conventional process for converting data. For example, customer data 312 is tabular data. The customer data 312 is uploaded in block 320. To make the tabular data viewable spatially, location information (e.g., addresses) that is associated with the customer data 312 is cleansed in block 340 using conventional cleansing techniques known in the art.).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696